DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-3 of the remarks, filed 03/08/2021, with respect to claims 1-3 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-3 has been withdrawn. 

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements wherein each assembly comprising a printed circuit board on which are placed sockets intended to receive electronic components comprising at least one DDR3 SDRAM memory or more, and a bum-in driver, the holder being at room temperature, each assembly comprising a single chamber that is regulated to a temperature T° > 80 °C, in which chamber at least four sockets are placed, the printed circuit board forming one wall of the chamber, the sockets being directly placed on the printed circuit board on the side interior to the chamber, the bum-in driver being soldered directly to the printed circuit board on the side exterior to the chamber, with a single burn-in driver per chamber, and the assembly furthermore comprising means for dissipating only the thermal energy of operation of the bum-in driver, wherein the distance on the printed circuit board between the burn-in driver and the sockets closest to the bum-in driver is smaller than 8 cm.
Claims 2 and 3 depend from allowed claim 1 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2016/0109509 discloses an apparatus for the thermal testing of electronic devices and corresponding method.
US PUB 2008/0143379 discloses a reprogrammable circuit board with alignment-insensitive support for multiple component contact types.
US PUB 2014/0253157 discloses a test system with localized heating and method of manufacture thereof.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858